Per Curiam.

“A writ of habeas corpus is an extraordinary remedy and will not ordinarily be granted when there is another adequate remedy at law.” Linger v. Weiss (1979), 57 Ohio St. 2d 97, 100-101. Juv. R. 7 (G) provides, in part: “Any decision relating to detention or shelter care may be reviewed at any time upon motion of any party.” Appellant can have a rehearing on the matter of the custody of his children. This is an adequate legal remedy sufficient to deny the request herein for a writ of habeas corpus.
*93The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.